Citation Nr: 1634883	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  09-17 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 40 percent for multilevel degenerative disc disease of the lumbar spine (hereinafter "back disability") from February 19, 2008. 

2.  Entitlement to an initial disability rating in excess of 10 percent for left lumbar radiculopathy from February 19, 2008. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Represented by:  National Association of County Veterans Service Officers




ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from October 2003 to March 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the RO in Newark, New Jersey, which denied an increased disability rating in excess of 40 percent for a back disability from February 19, 2008, a December 2008 rating decision, which granted service connection for left lumbar radiculopathy and assigned a 10 percent initial disability rating, effective February 19, 2008, and an August 2013 rating decision, which denied TDIU.  

This case was previously before the Board in May 2013, where the Board remanded the case for additional development, to include obtaining a VA examination.  June 2013, May 2014, April 2015, and June 2015 VA examination reports have been associated with the record; therefore, the May 2013 Board remand has been complied with, so an additional remand to comply with the May 2013 directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).

In reviewing the Veteran's file to adjudicate the appeal, the Board discovered numerous inconsistencies, irregularities, and inauthentic documents (discussed below) submitted by the Veteran pursuant to the claimed issues on appeal.  While the evidence does not appear to raise the question of whether severance is warranted for a prior grant of service connection for the back and radiculopathy disabilities, the Veteran is both advised and warned that submission of false or fraudulent documents in the future could result in criminal conviction, as well as civil penalties and assessments for such federal offense.  See the Program Fraud Civil Remedies Act (PFCRA), Public Law 99-509 (codified at 31 U.S.C.A. §§ 3801-3812) (establishing an administrative remedy (civil penalties and assessments) against a person who makes, or causes to be made, a false claim or written statement to certain Federal agencies, and implemented by VA regulations at 38 C.F.R. Part 42 (2015)).  

An October 2014 rating decision granted service connection for a "neurological" bladder disorder and erectile dysfunction, based in part, on inauthentic treatment records submitted by the Veteran by an individual represented by the Veteran to be P.K.F. of the Orthopedic Institute of Central Jersey.  As discussed in detail below, various inauthentic medical documents reflect the author made numerous grammatical mistakes, punctuation errors, and spelling mistakes -- the very same mistakes that are hallmarks of the Veteran's writing.  The Board also notes that the non-medical term "neurological bladder," as specifically used by purported P.K.F. and as implemented by the October 2014 rating decision, should be revised to reflect the medical term "neurogenic bladder," as noted in a June 2015 VA examination report.  

Although the Board has not reviewed for authenticity the entirety of the evidence evaluated by the Agency of Original Jurisdiction (AOJ) in its October 2014 grants of service connection, considering the circumstances of the inauthentic documents submitted pursuant to the current appeal, and the same indicia of inauthenticity suggested by the documents of record that were relied upon by the AOJ in its October 2014 decision, the Board finds that the question of severance of service connection for a neurogenic bladder disorder and erectile dysfunction are effectively raised by the record.  The AOJ should examine the authenticity of additional medical evidence relied upon by the AOJ in the October 2014 rating decision, to include all documents purporting to be from P.K.F.  For these reasons, the questions of severance of service connection for a neurogenic bladder disorder and erectile dysfunction are referred to the AOJ for appropriate action.  See 38 C.F.R. § 3.105(d) (2015). 

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.    


FINDINGS OF FACT

1.  For the entire increased rating period on appeal from February 19, 2008, the service-connected back disability has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine, ankylosis of the entire spine, or incapacitating episodes requiring physician ordered bed rest having a total duration of at least 	 6 weeks during a 12 month period.

2.  For the entire initial rating period on appeal from February 19, 2008, the service-connected radiculopathy has not been manifested by moderate incomplete paralysis of the sciatic nerve. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for the service-connected back disability have not been met or more nearly approximated for any part of the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).  

2.  The criteria for a disability rating in excess of 10 percent for the service-connected radiculopathy have not been met or more nearly approximated for any part of the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 
The duty to notify was satisfied through a March 2008 letter to the Veteran that addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of the evidence required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence, as well as effective dates.  The Veteran was additionally given specific notice regarding disability rating codes.  See Vazquez-Flores, 580 F.3d 1270.

As the radiculopathy rating issue on appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have similarly held regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of NOD).

Regarding the duty to assist in this case, the Veteran received VA examinations in April 2008, June 2013, May 2014, April 2015, and June 2015.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale, including as to functional impairment.  

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Increased Rating for Back Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. § 4.45.  

Additionally, painful motion is an important factor of disability, and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran is in receipt of a 40 percent disability rating for the back disability under Diagnostic Code 5237 for the period on appeal from February 19, 2008.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5243).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the General Rating Formula, a 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is assigned for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a. 

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes: Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Note (2): (See also Plate V).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Diagnostic Code 5243 provides the following Notes: Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

The Veteran contends that the service-connected back disability symptoms and impairment more closely resemble the criteria for a rating in excess of 40 percent.  In an April 2012 statement, the Veteran wrote that "My Doctor at the Veterans Clinics and my Private Doctors feel that my Disability Rating should be higher and I defiantly [sic] agree with them."  

After a review of the evidence, the Board finds in this case that statements that are purportedly written by a private physician named "P.K.F.," are inauthentic statements that were in fact written by the Veteran.  The Veteran submitted such statements in support of his claim, and in doing so has misrepresented to VA that these documents that he wrote to be medical statements from a private physician.  The purported doctor statements that the Veteran misrepresents to VA as having been written a doctor, clearly include misspellings and grammar irregularities unmistakably characteristic of the Veteran's writing, and contain multiple indicia of inauthenticity, are inauthentic documents (discussed below).  For this reason, and in this case, the Board will quote grammar irregularities and highlight misspellings as indicia of inauthenticity, and will place no reliance on such documents that were in fact written by the Veteran, have been misrepresented to VA as being from a medical doctor, and were submitted by the Veteran to VA to obtain compensation benefits that he does not deserve.  The documents submitted by the Veteran are inconsistent with, and outweighed by, the other, authentic evidence of record the shows both a consistent disability picture regarding the lumbar spine and left lumbar radiculopathy disabilities and of the Veteran's misrepresentations of fact to VA and exaggeration of symptoms and limitations to VA examiners.   

After a review of all the evidence, lay and medical, the Board finds that for the entire period on appeal from February 19, 2008, the weight of the authentic and credible shows that the service-connected back disability has not been manifested unfavorable ankylosis of the entire thoracolumbar spine, ankylosis of the entire spine, or incapacitating episodes requiring physician ordered bed rest having a total duration of at least 6 weeks during any 12 month period.  The most relevant evidence are the April 2008, June 2013, May 2014, April 2015, and June 2015 VA examination reports and various VA treatment records, which reflect the back disability manifested as objective evidence of painful motion, and which include the Veteran's reports of low back symptoms and functional impairment, including pain. 

A September 2007 VA treatment record reflects self-reports of back pain beginning in 2005 (post-service).  A December 2007 VA treatment record sought treatment for lower back pain after falling, which fractured a left rib.  

A March 2008 VA MRI reflects mild disc bulging at L4-L5 and L3-L4 with minimal narrowing of the neural foramina at L3-L4 bilaterally and L4-L5 on the left side. 

A March 2008 VA treatment record reflects the Veteran reported falling off a 50 foot platform in 2005 (after service) and motor vehicle accidents in 2003 and (post-service) in January 2008.  The January 2008 motor vehicle accident, as self-reported by the Veteran, resulted in workers compensation benefits paid to him for such job-related back injury, or at least for what he represented was a job-related injury in order to obtain such workers compensation benefits.     

An April 2008 VA examination report reflects the Veteran reported back pain beginning in 2004, and denied incapacitating episodes.  The April 2008 VA examiner was unable to complete range of motion testing due to the Veteran's self-reports of pain."  The VA examiner assessed impaired sensation to light touch over the left foot and toes and diagnosed a left lumbar radiculopathy.

A January 2012 VA examination report reflects the Veteran reported back pain had worsened, aggravated by sitting, standing, bending, and lifting, and that pain radiated down the right leg.  The January 2012 VA examiner wrote the Veteran was "overeating to sham testing, overacting to superficial palpation over the lumbosacral spine" and was positive for Waddell's sign.  The VA examiner also noted the Veteran refused to demonstrate range of motion testing and assessed "very mild" DDD, symptom magnification, and no objective signs of lumbar radiculopathy. 

A June 2013 VA examination report reflects the Veteran's reports of chronic back pain.  Range of motion testing reflected forward flexion to 10 degrees with pain beginning at zero degrees, extension to 5 degrees with pain beginning at zero degrees, right lateral flexion to 5 degrees with pain beginning at zero degrees, left lateral flexion to 10 degrees with pain beginning at zero degrees, right lateral rotation to 10 degrees with pain beginning at zero degrees, and left lateral rotation to 10 degrees with pain beginning at zero degrees.  The VA examiner noted that the Veteran reported at least 6 weeks of incapacitating episodes over the prior 12 months.  The VA examiner opined that the Veteran exhibited signs of non-physiologic back pain, to include symptom magnification.  

A May 2014 VA examination report reflects the Veteran reported chronic back pain, and denied flare-ups, incapacitating episodes, or hospitalizations.  Range motion testing reflected forward flexion to 35 degrees, extension to 15 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 15 degrees, each with no objective evidence of painful motion.  The VA examiner did not discern an abnormal gait, ankylosis, or intervertebral disc syndrome.  The May 2014 VA examiner wrote that the Veteran exhibited symptom magnification, was positive for Waddell's signs, and that the back disability did not impact the ability to work.  

An April 2015 VA examination report reflects the Veteran reported difficulties with prolonged walking, sitting, standing, and driving, and denied flare-ups or muscle spasms.  The April 2015 VA examiner wrote that private treatment records from the "Orthopedic Institute of Central Jersey" represents that a P.K.F. diagnosed various disorders, but that the disorders were not supported by the medical evidence of record, including VA MRI results.  The April 2015 VA examiner further wrote that, after calling the Orthopedic Institute of Central Jersey, the private practice denied employing any physician named P.K.F.  The April 2015 VA examiner concluded the private treatment record rom P.K.F. was unverifiable.   

A June 2015 VA examination report reflects the Veteran reported chronic back pain, which radiated to the left leg, aggravated by sitting, standing, bending, and lifting, and denied flare-ups.  The Veteran denied any injections, surgeries, or hospitalizations.  The Veteran also reported the inability to work due to back pain.  Range of motion testing reflected forward flexion to 40 degrees, extension to 
20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 15 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 10 degrees, each with no additional loss of function or range after repetitive-use testing.  The VA examiner noted that the Veteran refused to move, exhibited symptom magnification, and was positive for Waddell's signs.  The VA examiner did not discern guarding, muscle spasms, intervertebral disc syndrome, or ankylosis.  The VA examiner opined that the back disability did not impact the ability to work. 

A letter dated June 20, 2013 from an individual misrepresented by the Veteran to be P.K.F. of the "Orthopedic Institute of Central Jersey" reflects that "[Veteran's first name] has been under my care since January of 2013.  [Veteran's first name] has been diagnosed with the following medical conditions, Multilevel Degenerative Disc Disease of the Lumbar Spine, Multilevel Degenerative Disc Disease of the Thoracic Spine, Multilevel Degenerative Disc Disease of the Cervical Spine, Sciatica, Bulging Discs of the Lumbar Spine, Bulging Discs of the Thoracic Spine, Bulging Discs of the Cervical Spine, Left Lumbar Radiculopathy, Right Lumbar Radiculopathy, Spinal Stenosis, and Unfavorable Ankylosis of the entire Thoracic and Lumbar Spine.  [Veteran's first name] also has Nerve damage that is causing left Foot Drop/Drop Foot and Neurogenic Bladder.  I have put [Veteran's first name] on strict bed rest twice since I have been treating him, Once for six weeks and once for seven weeks.  [Veteran's first name] is currently on Oxycontin 20mg T.I.D and Oxycodone 15mg Q.I.D PRN for server [sic] pain.  I advised [Veteran's first name] that his medical conditions are permanent and that he needs to see a Surgeon." 

A February 4, 2014 letter from the individual misrepresented by the Veteran as P.K.F of the "Orthopedic Institute of Central Jersey" reflects that "This Letter is in regards to my patient" who "has been under my care since January of 2013," and "it's in my Expert Medical Opinion that the following medical conditions that [the Veteran] suffers from, Neurogenic Bladder, Multilevel Degenerative Disc Disease of the Lumbar Spine, Multilevel Degenerative Disc Disease of the Thoracic Spine, Multilevel Degenerative Disc Disease of the Cervical Spine, Sciatica, Bulging Discs of the Lumbar Spine, Bulging Discs of the Thoracic Spine, Bulging Discs of the Cervical Spine, Left Lumbar Radiculopathy, Right Lumbar Radiculopathy, Cervical Radiculopathy, Thoracic Radiculopathy Spinal Stenosis, Unfavorable Ankylosis of the entire Thoracic Spine, Unfavorable Ankylosis of the entire Lumbar Spine, and Left Foot Drop/Drop Foot." 

A July 24, 2014 letter from the purported P.K.F. shows that "this Letter is in regards to my patient [Veteran's name].  Since February 04, 2014, [Veteran]'s medical condition is getting worse, In addition to Neurogenic Bladder...and Strict Bed Rest that I put hime [sic] on in 2013.  I also had to put [Veteran's name] again on sick Bed Rest Four more times ranging from Four to Six Weeks at a time." 

A letter dated December 4, 2014 by the purported P.K.F. states that the Veteran "can NOT work due to his Medical Conditions.  Its [sic] in my Medical opinion that [Veteran's name] will not be able to work for the rest of his life."  

A March 2015 "Medical Certificate" reflects the individual claiming to be P.K.F. handwrote that the Veteran received treatment for "Multilevel Degenergtive [sic] Disc Disease, Lumbar Radiculopathy, Stenosis, NueRological [sic] Bladder" "Once a month."  The Medical Certificate is also signed. 

The Board finds all purported medical documents and letters from P.K.F. of the "Orthopedic Institute of Central Jersey," to include the March 2015 Medical Certificate, to be inauthentic documents.  First, the June 2013, February 2014, July 2014, and December 2014 letters' unprofessional tone and letterhead are consistent with numerous grammatical and punctuation errors, as well as spelling mistakes, typical of the Veteran's various writings of record.  See April 2014 written statement; see also August 2015 notice of disagreement.  The purported private physician, P.K.F., unprofessionally refers to the Veteran by first name throughout the June 2013 and July 2014 letters, and all letters use identical language and contain multiple inconsistencies and irregularities.  Notably, P.K.F.'s inexplicable use of capitalization and spelling mistakes are illustrative of the Veteran's writing.  Id.  

Next, the June 2013, February 2014, July 2014, and December 2014 letters, as well as the March 2015 Medical Certificate are signed by either "P.K.F." or "P.F." with handwriting that is consistent with the Veteran's own handwriting, that, coupled with other indicia stated in this Board decision, indicates forgery of the signature on the document that was not in fact written by a P.K.F., even if there were a doctor by that purported name that existed, but was written by the Veteran.  See December 2014 VA Form 21-8940; see also August 2015 VA Form 21-0958.  Further, the April 2015 VA examiner telephoned the Orthopedic Institute of Central Jersey and the private practice denied knowing or employing any physician by the name of P.K.F.  See April 2015 VA examination report.   

For these reasons, as each letter from P.K.F. and the March 2015 Medical Certificate are inherently false or untrue, their credibility is not presumed and are, therefore, of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that presumption of credibility did not arise because physician's opinion was based upon "an inaccurate factual premise" and thus had "no probative value" since it relied upon veteran's "account of his medical history and service background, recitations which had already been rejected" by RO, and hence holding opinion not to be "material" evidence). .  

Next, the Board finds that the weight of the relevant medical and lay evidence demonstrates that the criteria for a disability rating in excess of 40 percent for the service-connected back disability have not been met or more nearly approximated for any part of the rating period on appeal from February 19, 2008.  The back disability has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine, ankylosis of the entire spine, or incapacitating episodes requiring physician ordered bed rest having a total duration of at least 6 weeks during a 12 month period.  

Findings from the numerous VA treatment records and the April 2008, June 2013, May 2014, April 2015, and June 2015 VA examinations are consistent with a
 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine for the symptoms and level of impairment actually demonstrated by the back disability.  The January 2012 VA examiner noted the Veteran refused to demonstrate range of motion testing and assessed "very mild" DDD, the June 2013 VA examiner opined that the Veteran exhibited signs of non-physiologic back pain, to include symptom magnification and forward flexion was measure to 10 degrees, the May 2014 VA examiner did not discern an abnormal gait, ankylosis, or IVDS and wrote that the Veteran exhibited symptom magnification, and both the April 2014 and June 2015 examiners did not discern IVDS or ankylosis.  Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).  As the relevant evidence reflects the Veteran is able to bend the spine, by definition, a disability rating of 50 percent or higher for the back disability is not warranted for unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine for the period on appeal from February 19, 2008.

Next, the relevant evidence of record during the appeal period does not show the Veteran had any incapacitating episodes for at least 6 weeks during a 12 month period for any period.  While the purported letters from P.K.F. reflect incapacitating episodes, the Board has found the documents to be inauthentic; therefore, the letters and purported opinions are of no probative value.  Additionally, while the Veteran reported incapacitating episodes at the June 2013 VA examination, the June 2013 examiner specifically opined that the Veteran exhibited signs of non-physiologic back pain, to include symptom magnification.  Subsequently, at the most recent VA examination in June 2015, the Veteran explicitly denied any hospitalization and the June 2015 VA examiner did not discern IVDS.  For these reasons, and based on the above, the Board finds that the criteria for a rating in excess of 40 percent from February 19, 2008 for the back disability have not been met.  See 38 C.F.R. §§ 4.3, 4.7.

Initial Rating for Radiculopathy 

The Veteran also contends that the service-connected radiculopathy disability symptoms and impairment more closely resemble the criteria for a rating in excess of 10 percent.  Under the Diagnostic Code 8520 criteria, disability ratings of 10, 20, 40, and 60 are warranted, respectively, for mild, moderate, and moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a (2015).

Purported medical documents from P.K.F reflecting reported symptoms of radiculopathy will not be addressed herein because, as discussed above, the Board has found each document to be inauthentic; therefore, they are of no probative value.  

The April 2008 VA examination report reflects that the VA examiner assessed impaired sensation to light tough over the left foot and toes and diagnosed a left lumbar radiculopathy.  The June 2013 VA examination report reflects the VA examiner assessed normal muscle strength and a normal sensory examination with moderate numbness in the left lower extremity.  The May 2014 VA examination report reflects the VA examiner assessed normal muscle strength and a normal sensory examination with other signs or symptoms due to radiculopathy.  The May 2014 VA examiner wrote the Veteran was magnifying his symptoms and did not have a lumbar radiculopathy.  The April 2015 VA examination report reflects the VA examiner assessed normal muscle strength and a normal sensory examination with other signs or symptoms due to radiculopathy.  The June 2015 VA examination report reflects Veteran reported chronic back pain, which radiated to the left leg.  The June 2015 VA examiner assessed normal muscle strength and a normal sensory examination with other signs or symptoms due to radiculopathy.  

The Board finds that the weight of the relevant medical and lay evidence demonstrates that the criteria for a disability rating in excess of 10 percent for the service-connected radiculopathy are not met for any part of the initial rating period from February 19, 2008.  The weight of the lay and medical evidence demonstrates that left radiculopathy has not more nearly approximated moderate incomplete paralysis of the sciatic nerve (the criteria for a 20 percent rating).  The June 2013, May 2014, April 2015, and June 2015 VA examiners assessed normal muscle strength and a normal sensory examination.  Further, each VA examination report reflects the VA examiners noted symptom magnification with the May 2014 VA examiner specifically assessing that the Veteran did not have a lumbar radiculopathy.   Based on the above, the Board finds that a disability rating in excess of 10 percent is not warranted under Diagnostic Code 8520 for the radiculopathy from February 19, 2008. 38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Consideration

The Board has also evaluated whether the rating issues on appeal should be referred for consideration of an extraschedular adjudication under 38 C.F.R. § 3.321(b)(1) (2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

The Board finds the schedular criteria are adequate to rate the Veteran's radiculopathy, and no referral for extraschedular consideration is required.  The left radiculopathy has manifested primarily as mild incomplete paralysis of the sciatic nerve with subjective symptoms of loss of pain and numbness.  The scheduler rating criteria specifically include numbness and decreased sensation as part of the General Formula for Diseases and Injuries of the Peripheral Nerves.  The schedular rating criteria (Diagnostic Code 8520) specifically contemplate such
symptomatology and functional impairment.  In this case, comparing the Veteran's disability level and symptomatology of the nerve disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  38 C.F.R. § 4.97.   

With respect to the first prong of Thun, as to the back disability, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  The back disability has manifested primarily as non-incapacitating episodes with limited range of motion (both forward flexion and combined ranges of motion), including due to pain, and interference with standing and weight bearing.  See 38 C.F.R. § 4.45 ("interference with sitting, standing, and weight-bearing are related considerations").  The schedular rating criteria (Diagnostic Code 5237) specifically contemplate such symptomatology and functional impairment.  With respect to functional impairment with prolonged walking and standing, interference with standing and weight-bearing (walking necessarily involves weight-bearing) is considered as part of the schedular rating criteria under 38 C.F.R. § 4.45.  To the extent that prolonged standing or walking causes incidental back pain, such pain is considered as part of the rating criteria, to include as due to orthopedic (DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59) factors such as weakness, incoordination, and fatigability, which are incorporated into the schedular rating criteria.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011); Sowers v. McDonald, No. 14-0217 (Vet. App. Feb. 12, 2016).

The Board notes that under Johnson v. McDonald 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one 
service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


ORDER

An increased disability rating in excess of 40 percent for the back disability from February 19, 2008 is denied.  

An initial disability rating in excess of 10 percent for left lumbar radiculopathy from February 19, 2008 is denied.  



REMAND 

TDIU

Entitlement to a TDIU requires an accurate assessment of the impairment associated with all the service-connected disabilities.  As discussed above, in light of the multiple inconsistencies, irregularities, and inauthenticity contained in the record, the Board has referred the questions of severance of service connection for a neurogenic bladder disorder and erectile dysfunction to the AOJ for initial adjudication.  The outcome of the AOJ's determination may have an effect on the adjudication of the TDIU issue currently before the Board.  As such, the TDIU issue on appeal is being remanded because it is intertwined with an initial adjudication of the referred questions of severance of service connection for a neurogenic bladder disorder and erectile dysfunction.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

The Veteran is both advised and warned that submission of false or fraudulent documents in the future could result in criminal conviction, as well as civil penalties and assessments for such federal offense.  See the Program Fraud Civil Remedies Act (PFCRA), Public Law 99-509 (codified at 31 U.S.C. §§ 3801-3812). 

Accordingly, the issue of a TDIU is REMANDED for the following action:

1.  After the AOJ has adjudicated whether the question of severance of service connection for a neurogenic bladder disorder and/or erectile dysfunction is warranted, and all available evidence has been associated with the record, the AOJ should review the evidence and determine if further development is warranted for TDIU.  The AOJ should take any additional development as deemed necessary.

2.  After all development has been completed, the AOJ should adjudicate the issue of entitlement to TDIU based on the evidence of record.  If any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B,
7112 (West 2014).



____________________________________________
J. PARKER 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


